         Case 1:20-cv-04367-NRB Document 4 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
JAMAL SMALLS,
               Petitioner,
                                                          O R D E R
      - against -
                                                     20 Civ. 4367 (NRB)
                                                     14 Cr. 167-2 (NRB)
UNITED STATES OF AMERICA,

               Respondent.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Petitioner’s motion requesting appointment of counsel in his

petition for habeas corpus is denied at this time.                     We have

examined the petition closely and have concluded that a hearing is

not   likely   to   be necessary      to resolve the      issues presented.

Accordingly,     since   the   case   may   fairly   be   heard   on   written

submissions, the appointment of counsel is not warranted.                  See

generally, Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989).



Dated:      New York, New York
            June 23, 2020



                                            ____________________________
                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE
      Case 1:20-cv-04367-NRB Document 4 Filed 06/23/20 Page 2 of 2



Petitioner (pro se)
Jamal Smalls


A copy of the foregoing Order have been mailed to the following:
Jamal Smalls (#44425-054)
USP Hazelton
P.O. Box 2000
Bruceton Mills, WV 26525




                                   2
